MOOEMAN, C. J.
John W. Farley entered into a contract with the city of Lima to build a sewer in said city for the sum of $528,000. He had submitted a bid for this amount based upon representations of the city that it had caused borings to be made to determine the composition of the subsoil through which such sewer should be run.
These representations appeared upon a profile map, but on specifications attached to said map appeared the words “the profiles are reasonably correct, but are not guaranteed to be absolutely so.”
Statements regarding the character of the subsoil were made by the agents of the city to Farley to the effect that the character of such soil as shown by the blueprints was correct.
Farley entered into this contract believing and relying on the statements of the city, and after entering into the work found that the statements and representations were false and untrue; that the subsoil consisted of quicksand and other substances, which required difficult and expensive work much in excess of what was contemplated, had the soil been as represented.
Judgment was recovered against the city by Farley in the amount of $124,598, in the District Court. The city prosecuted error, alleging that it did not warrant the character of the subsoil by such representations. The Circuit Court of Appeals held:
1. While the city did not guarantee the absolute accuracy of the profiles, or the result of the boring as shown thereon, it did state as facts that the borings were actually made, and that the profiles were “reasonably correct.”
2. There was an implied warranty of the verity of these statements.
3. If as alleged, they were wilfull misrepresentations and Farley relied upon them, there was a breach of warranty.
Judgment affirmed.